


109 HR 5412 IH: Border Health Security Act of

U.S. House of Representatives
2006-05-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5412
		IN THE HOUSE OF REPRESENTATIVES
		
			May 17, 2006
			Mr. Reyes (for
			 himself, Mr. Kolbe,
			 Mr. Ortiz,
			 Mr. Doggett,
			 Mr. Grijalva, and
			 Mr. Filner) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce, and in addition to the Committee on
			 International Relations,
			 for a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To establish grant programs to improve the health of
		  border area residents and for bioterrorism preparedness in the border area, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Border Health Security Act of
			 2006.
		2.DefinitionsIn this Act:
			(1)Border
			 areaThe term border area has the meaning given the
			 term United States-Mexico Border Area in section 8 of the United
			 States-Mexico Border Health Commission Act (22 U.S.C. 290n–6).
			(2)SecretaryThe
			 term Secretary means the Secretary of Health and Human
			 Services.
			3.Border health
			 grants
			(a)Eligible entity
			 definedIn this section, the term eligible entity
			 means a State, public institution of higher education, local government, tribal
			 government, nonprofit health organization, or community health center receiving
			 assistance under section 330 of the Public
			 Health Service Act (42 U.S.C. 254b), that is located in the border
			 area.
			(b)AuthorizationFrom
			 funds appropriated under subsection (f), the Secretary, acting through the
			 United States members of the United States-Mexico Border Health Commission,
			 shall award grants to eligible entities to address priorities and
			 recommendations to improve the health of border area residents that are
			 established by—
				(1)the United States
			 members of the United States-Mexico Border Health Commission;
				(2)the State border
			 health offices; and
				(3)the
			 Secretary.
				(c)ApplicationAn
			 eligible entity that desires a grant under subsection (b) shall submit an
			 application to the Secretary at such time, in such manner, and containing such
			 information as the Secretary may require.
			(d)Use of
			 fundsAn eligible entity that receives a grant under subsection
			 (b) shall use the grant funds for—
				(1)programs relating
			 to—
					(A)maternal and child
			 health;
					(B)primary care and
			 preventative health;
					(C)public health and
			 public health infrastructure;
					(D)health
			 promotion;
					(E)oral
			 health;
					(F)behavioral and
			 mental health;
					(G)substance
			 abuse;
					(H)health conditions
			 that have a high prevalence in the border area;
					(I)medical and health
			 services research;
					(J)workforce training
			 and development;
					(K)community health
			 workers or promotoras;
					(L)health care
			 infrastructure problems in the border area (including planning and construction
			 grants);
					(M)health disparities
			 in the border area;
					(N)environmental
			 health;
					(O)health education;
			 and
					(P)outreach and
			 enrollment services with respect to Federal programs (including programs
			 authorized under titles XIX and XXI of the Social
			 Security Act (42 U.S.C. 1396 and 1397aa)); and
					(2)other programs
			 determined appropriate by the Secretary.
				(e)Supplement, not
			 supplantAmounts provided to an eligible entity awarded a grant
			 under subsection (b) shall be used to supplement and not supplant other funds
			 available to the eligible entity to carry out the activities described in
			 subsection (d).
			(f)Authorization of
			 appropriationsThere is authorized to be appropriated to carry
			 out this section such sums as may be necessary for fiscal year 2007 and each
			 succeeding fiscal year.
			4.Border
			 bioterrorism preparedness grants
			(a)Eligible entity
			 definedIn this section, the term eligible entity
			 means a State, local government, tribal government, or public health
			 entity.
			(b)AuthorizationFrom
			 funds appropriated under subsection (e), the Secretary shall award grants to
			 eligible entities for bioterrorism preparedness in the border area.
			(c)ApplicationAn
			 eligible entity that desires a grant under this section shall submit an
			 application to the Secretary at such time, in such manner, and containing such
			 information as the Secretary may require.
			(d)Uses of
			 fundsAn eligible entity that receives a grant under subsection
			 (b) shall use the grant funds to, in coordination with State and local
			 bioterrorism programs—
				(1)develop and
			 implement bioterror preparedness plans and readiness assessments and purchase
			 items necessary for such plans;
				(2)coordinate
			 bioterrorism and emergency preparedness planning in the region;
				(3)improve
			 infrastructure, including syndrome surveillance and laboratory capacity;
				(4)create a health
			 alert network, including risk communication and information
			 dissemination;
				(5)educate and train
			 clinicians, epidemiologists, laboratories, and emergency personnel; and
				(6)carry out such
			 other activities identified by the Secretary, the United States-Mexico Border
			 Health Commission, State and local public health offices, and border health
			 offices.
				(e)Authorization of
			 appropriationsThere is authorized to be appropriated to carry
			 out this section $25,000,000 for fiscal year 2007 and such sums as may be
			 necessary for each succeeding fiscal year.
			5.United
			 States-Mexico Border Health Commission Act amendmentsThe United States-Mexico Border Health
			 Commission Act (22 U.S.C. 290n et seq.) is amended by adding at the end the
			 following:
			
				9.Authorization of
				appropriationsThere is
				authorized to be appropriated to carry out this Act $10,000,000 for fiscal year
				2007 and such sums as may be necessary for each succeeding fiscal
				year.
				.
		6.Coordination of
			 health services and surveillanceThe Secretary may coordinate with the
			 Secretary of Homeland Security in establishing a health alert system
			 that—
			(1)alerts clinicians
			 and public health officials of emerging disease clusters and syndromes along
			 the border area; and
			(2)is alerted to
			 signs of health threats or bioterrorism along the border area.
			7.Binational public
			 health infrastructure and health insurance
			(a)In
			 generalThe Secretary of Health and Human Services shall enter
			 into a contract with the Institute of Medicine for the conduct of a study
			 concerning binational public health infrastructure and health insurance
			 efforts. In conducting such study, the Institute shall solicit input from
			 border health experts and health insurance issuers.
			(b)ReportNot
			 later than 1 year after the date on which the Secretary of Health and Human
			 Services enters into the contract under subsection (a), the Institute of
			 Medicine shall submit to the Secretary and the appropriate committees of
			 Congress a report concerning the study conducted under such contract. Such
			 report shall include the recommendations of the Institute on ways to expand or
			 improve binational public health infrastructure and health insurance
			 efforts.
			8.Provision of
			 recommendations and advice to CongressSection 5 of the United States-Mexico Border
			 Health Commission Act (22 U.S.C. 290n–3) is amended by adding at the end the
			 following:
			
				(d)Providing advice
				and recommendations to CongressA member of the Commission, or an
				individual who is on the staff of the Commission, may at any time provide
				advice or recommendations to Congress concerning issues that are considered by
				the Commission. Such advice or recommendations may be provided whether or not a
				request for such is made by a member of Congress and regardless of whether the
				member or individual is authorized to provide such advice or recommendations by
				the Commission or any other Federal
				official.
				.
		
